Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 19, 2017

                                       No. 04-17-00223-CV

                                    Maria Lidia GONZALEZ,
                                            Appellant

                                                 v.

                            ESTATE OF IDELFONSO RAMIREZ,
                                        Appellee

                   From the 49th Judicial District Court, Zapata County, Texas
                                      Trial Court No. 6215
                           Honorable Jose A. Lopez, Judge Presiding


                                          ORDER
       The Clerk’s record and reporter’s record in this appeal were due on or before May 11,
2017. The clerks’ record was filed on April 11, 2017, on the same day as the notice of appeal.
Because the clerk’s record did not contain some required documents, the clerk was given
additional time to supplement the clerk’s record. However, the supplemental clerk’s record still
does not contain the signed final judgment that supports this appeal. The reporter’s record has
not been filed.

        We, therefore, ORDER the court clerk to file the supplemental clerk’s record on or before
July 26, 2017. We ORDER the court reporter to file the reporter’s record on or before July 26,
2017. If a correct supplemental clerk’s record and the reporter’s record are not received by such
date, an order may be issued directing the court clerk and/or court reporter to appear and show
cause why she should not be held in contempt for failing to file the appropriate record.

        No motions for extension of time will be granted absent extenuating circumstances. See
id. 35.3(c) (noting that the trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed).


                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2017.



                                              ___________________________________
                                              Luz Estrada
                                              Chief Deputy Clerk